 1   ANTHONY E. GOLDSMITH. Esq. (SBN 125621)
     STEVEN L. DERBY, Esq. (SBN 148372)
 2   DERBY, McGUINNESS, & GOLDSMITH, LLP
     21550 Oxnard Street, Suite 300
 3   Woodland Hills, CA 91367
     Tel: (818) 213-2761
 4   Fax: (510) 359-4419
     info@dmglawfirm.com
 5
     Attorneys for Plaintiff
 6   CYNTHIA GSTETTENBAUER nee CYNTHIA DE JESUS EDMUNSON

 7   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     KATHERINE E. UNDERWOOD, Senior Deputy City Attorney (SBN 249308)
 8   KUnderwood2@cityofsacramento.org
     CITY OF SACRAMENTO
 9   915 I Street, Room 4010
     Sacramento, CA 95814-2608
10   Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
11
     Attorneys for the CITY OF SACRAMENTO
12

13

14                             UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16

17    CYNTHIA GSTETTENBAUER nee                           Case No.: 2:15-CV-00550-TLN-CKD
      CYNTHIA DE JESUS EDMUNSON,
18                                                        STIPULATION AND ORDER
                                                          CONTINUING ALL DEADLINES
19                    Plaintiff,                          AND TRIAL DATE

20       vs.

21    CITY OF SACRAMENTO; and DOES 1-
      50, Inclusive,
22

23                     Defendants.

24       Plaintiff CYNTHIA GSTETTENBAUER nee CYNTHIA DE JESUS EDMUNSON

25   and the CITY OF SACRAMENTO by and through their respective attorneys, hereby jointly

26   stipulate and respectfully request the trial date and corresponding deadlines in this case be

27   continued. Presently, trial in this case is scheduled to begin on September 23, 2019. This sixth

28   request for an extension of time is based on the following good cause:

                                                    1
            STIPULATION AND ORDER CONTINUING ALL DEADLINES AND TRIAL DATE
 1       1. The parties have reached a tentative settlement agreement, subject to approval by the

 2           City of Sacramento’s City Council. The City anticipates this matter will be brought

 3           before its City Council in January 2019.

 4       2. The parties believe the requested deadline extensions are necessary and appropriate

 5           given the parties tentative settlement agreement, which is pending City Council’s

 6           approval.

 7       Based on the forgoing, the parties jointly stipulate and request that the Court reset the

 8   deadlines as follows:

 9       Expert disclosure:                               March 8, 2019

10       Expert rebuttal:                                 April 8, 2019

11       Hearing of Dispositive Motions:                  July 2, 2019

12       Joint Pretrial Conference Statement:             September 9, 2019

13       Pretrial conference:                             September 23, 2019

14       Trial:                                           November 11, 2019

15   IT IS SO STIPULATED.

16   DATED: November 28, 2018                       SUSANA ALCALA WOOD,
                                                    City Attorney
17

18
                                             By:    /s/ Katherine E. Underwood
19                                                  KATHERINE E. UNDERWOOD
                                                    Senior Deputy City Attorney
20
                                                    Attorneys for the
21                                                  CITY OF SACRAMENTO
22   DATED: November 28, 2018                DERBY, McGUINNESS & GOLDSMITH, LLP
23

24
                                             By:    /s/Steven L. Derby
25                                                  STEVEN L. DERBY, Esq.
                                                    Attorneys for Plaintiff
26                                                  CYNTHIA DE JESUS EDMUNSON
27

28

                                                   2
            STIPULATION AND ORDER CONTINUING ALL DEADLINES AND TRIAL DATE
                                               ORDER
 1

 2       Based on the parties’ stipulation and the Court’s calendar, the Court resets the deadlines
 3   as follows:
 4       Expert disclosure:                                 March 8, 2019
 5       Expert rebuttal:                                   April 8, 2019
 6       Hearing of Dispositive Motions:                    July 11, 2019
 7       Joint Pretrial Conference Statement:               September 12, 2019
 8       Pretrial conference:                               September 19, 2019 at 2:00 PM
 9       Trial:                                             November 18, 2019 at 9:00 AM
10

11       Dated: December 10, 2018

12

13

14
                                     Troy L. Nunley
15                                   United States District Judge
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
            STIPULATION AND ORDER CONTINUING ALL DEADLINES AND TRIAL DATE
